  Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 1 of 102



                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK



MORGAN ART FOUNDATION LIMITED,
            Plaintiff,
     -against-
                                                Case No.:
MICHAEL MCKENZIE, AMERICAN IMAGE ART,            1:18-cv-04438-AT-BCM
JAMIE THOMAS, AND JAMES W. BRANNAN AS
PERSONAL REPRESENTATIVE OF THE ESTATE
                                                [Related Case No.:
OF ROBERT INDIANA,                                1:18-cv-08231-AT-BCM]
            Defendants.


JAMES W. BRANNAN AS PERSONAL
REPRESENTATIVE OF THE ESTATE OF ROBERT
INDIANA,
            Counter-Claimant,
     -against-
MORGAN ART FOUNDATION LIMITED, FIGURE
5 ART LLC, SHEARBROOK (US), LLC, RI
CATALOGUE RAISONNÉ LLC, SIMON
SALAMA-CARO,
            Counterclaim-Defendants.




        SECOND AMENDED ANSWER AND COUNTERCLAIMS OF
    DEFENDANT JAMES W. BRANNAN AS PERSONAL REPRESENTATIVE
         OF THE ESTATE OF ROBERT INDIANA TO THE FIRST
     AMENDED COMPLAINT OF MORGAN ART FOUNDATION LIMITED
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 2 of 102



       Defendant James W. Brannan as Personal Representative of the Estate of Robert Indiana

(the “Estate”), by and through undersigned counsel, respectfully submits this Second Amended

Answer and Counterclaims in response to the First Amended Complaint of Morgan Art

Foundation Limited (“Morgan”) (ECF No. 47).

                                  NATURE OF THE ACTION

       1.      The Estate admits that Robert Indiana is a famous American artist, that the LOVE

image graced a U.S. postage stamp in 1973, and that the LOVE sculpture has been displayed in

museums and public spaces around the globe. The Estate otherwise denies knowledge or

information sufficient to form a belief as to the truth of the allegations of Paragraph 1.

       2.      The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 2.

       3.      The Estate admits the allegations of Paragraph 3.

       4.      The Estate admits the allegations of Paragraph 4, except denies knowledge or

information sufficient to form a belief as to the truth of precise number of U.S. postage stamps

printed bearing the LOVE image.

       5.      The Estate denies that Indiana’s initial success was short-lived but otherwise

admits the allegations of Paragraph 5.

       6.      The Estate admits that, in 1978, Indiana moved to Vinalhaven, Maine, and that his

home was reachable by ferry and small-engine plane. The Estate otherwise denies the

allegations of Paragraph 6.

       7.      The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 7.




                                                  2
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 3 of 102



       8.       The Estate admits that on April 9, 1999, and on December 22, 1999, Indiana

entered into agreements with Morgan, and refers to the text of those documents for their

contents.    The Estate denies knowledge or information sufficient to form a belief as to any

amendment allegedly made to the April 9, 1999 document in April 2004.

       9.       The Estate admits that Artist Rights Society (“ARS”) is a copyright, licensing,

and monitoring organization for visual arts in the United States located in New York. The Estate

otherwise denies knowledge or information sufficient to form a belief as to the truth of the

allegations of Paragraph 9.

       10.      The Estate admits that in 2013 the Whitney Museum held a retrospective

exhibition of Indiana’s works called “Robert Indiana: Beyond Love.” The Estate otherwise

denies knowledge or information sufficient to form a belief as to the truth of the allegations of

Paragraph 10.

       11.      The Estate admits that, as of September 26, 2018, five years will have passed

since the Whitney Museum opened “Robert Indiana: Beyond Love,” that Indiana’s works have

continued to sell, that art historical accounts have treated Indiana’s work with respect, and that

institutions in the United States and Europe have acquired major examples of Indiana’s artwork.

The Estate otherwise denies knowledge or information sufficient to form a belief as to the truth

of the allegations of Paragraph 11.

       12.      The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 12.

       13.      The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 13.




                                                 3
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 4 of 102



       14.     The Estate admits that Indiana appreciated LOVE and wanted it to be widely

accepted and collected, but that he also wanted to be respected as an artist for all of his art, not

just LOVE. The Estate otherwise denies knowledge or information sufficient to form a belief as

to the truth of the allegations of Paragraph 14.

       15.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 15.

       16.       The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 16.

       17.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 17.

       18.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 18.

                                             PARTIES

       19.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 19.

       20.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 20.

       21.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 21.

       22.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 22.

       23.     The Estate admits the allegations of Paragraph 23.




                                                   4
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 5 of 102



                                JURISDICTION AND VENUE

       24.     The Estate admits that Morgan purports to bring this action under the copyright

laws of the United States, 17 U.S.C. §§ 101 et seq. The Estate neither admits nor denies the

remaining allegations of Paragraph 24 as they state a legal conclusion to which no response is

required.

       25.     The Estate neither admits nor denies the allegations of Paragraph 25 as they state

a legal conclusion to which no response is required.

       26.     The Estate neither admits nor denies the allegations of Paragraph 26 as they state

a legal conclusion to which no response is required.

       27.     The Estate neither admits nor denies the allegations of Paragraph 27 because they

state legal conclusions to which no response is required.

       28.     The Estate neither admits nor denies the allegations of Paragraph 28 because they

state legal conclusions to which no response is required.

       29.     The Estate neither admits nor denies the allegations of Paragraph 29 because they

state legal conclusions to which no response is required.

       30.     The Estate neither admits nor denies the allegations of Paragraph 30 because they

state legal conclusions to which no response is required.

                                      FACTUAL ALLEGATIONS

       31.     The Estate admits that Robert Indiana, born Robert Earl Clark, was an American

artist born on September 13, 1928 in New Castle, Indiana.

       32.     The Estate admits the allegations of Paragraph 32.

       33.     The Estate admits the allegations of Paragraph 33.




                                                5
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 6 of 102



       34.     The Estate admits the allegations of Paragraph 34, except denies knowledge or

information sufficient to form a belief as to the truth of how many LOVE stamps the U.S. Postal

Service printed.

       35.     The Estate admits people have used the LOVE image without Indiana’s consent

and that Indiana has negatively commented on the frivolous use of the LOVE image in popular

culture. The Estate denies the remaining allegations of Paragraph 35.

       36.     The Estate admits that, in 1978, Indiana moved to Vinalhaven, Maine. The Estate

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations in Paragraph 36.

       37.     The Estate denies the allegations of Paragraph 37.

       38.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 38.

       39.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 39.

       40.     The Estate admits that Simon Salama-Caro has represented Indiana. The Estate

denies knowledge or information sufficient to form a belief as to the truth of the remaining

allegations of Paragraph 40.

       41.     The Estate admits that an art gallery in London exhibited some of Indiana’s work.

The Estate denies knowledge or information sufficient to form a belief as to the truth of the

remaining allegations of Paragraph 41.

       42.     The Estate denies the allegations of Paragraph 42.

       43.     With respect to Paragraph 43, the Estate admits that in 1999 Indiana and Morgan

entered into two agreements and that on April 9, 1999, Indiana entered into an agreement with



                                                 6
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 7 of 102



Morgan Consolidated Ltd., now known as Morgan Art Foundation Limited, and refers to the text

of the agreement for its content. The Estate denies that any “amendments” were made to such

agreement.

       44.     With respect to the allegations of Paragraph 44, the Estate refers to the April 9,

1999 agreement for its content.

       45.     With respect to the allegations of Paragraph 45, the Estate refers to the April 9,

1999 agreement for its content.

       46.     With respect to the allegations of Paragraph 46, the Estate refers to the April 9,

1999 agreement for its content.

       47.     With respect to the allegations of Paragraph 47, the Estate refers to the April 9,

1999 agreement for its content.

       48.     With respect to the allegations of Paragraph 48, the Estate refers to the April 9,

1999 agreement for its content.

       49.     The Estate admits that on December 22, 1999, Indiana entered into an agreement

with Morgan Consolidated Ltd., now known as Morgan Art Foundation Limited, and refers to

the text of that agreement for its content.

       50.     The Estate admits that on April 9, 1999, Indiana entered into an agreement with

Morgan Consolidated Ltd., now known as Morgan Art Foundation Limited, and that on

December 22, 1999, Indiana entered into an agreement with Morgan Art Foundation Limited,

formerly known as Morgan Consolidated Ltd., and refers to the text of those agreements for their

content.

       51.     With respect to the allegations of Paragraph 51, the Estate refers to the text of the

December 22, 1999 agreement for its content.



                                                 7
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 8 of 102



       52.     With respect to the allegations of Paragraph 52, the Estate refers to the text of the

December 22, 1999 agreement for its content.

       53.     With respect to the allegations in Paragraph 53, the Estate refers to the Bills of

Sale dated December 22, 1999 for their content.

       54.     With respect to the allegations in Paragraph 54, the Estate refers to the September

2000 writing for its content.

       55.     With respect to the allegations in Paragraph 55, the Estate refers to the July 12,

2001 writing for its content.

       56.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 56.

       57.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 57.

       58.     With respect to the allegations of Paragraph 58, the Estate refers to the

communications dated August 2003 and December 2006 for their contents.

       59.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 59, except admits that a retrospective of Indiana’s works

took place in 1998 at the Museum of Modern and Contemporary Art in Nice, France.

       60.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 60, except admits that there were two gallery exhibitions in

2002 of Indiana’s NUMBERS sculptures and that three catalogues were published.

       61.     The Estate denies the allegations of Paragraph 61.

       62.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 62.



                                                  8
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 9 of 102



       63.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegation concerning the art market for Indiana’s work. The Estate otherwise denies

the remaining allegations of Paragraph 63.

       64.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 64.

       65.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 65.

       66.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 66.

       67.     The Estate denies knowledge or information sufficient to form a belief as to the

allegations of Paragraph 67, except refers to the communication dated April 19, 1999 for its

content.

       68.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 68.

       69.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 69.

       70.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 70.

       71.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 71.

       72.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 72.




                                                9
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 10 of 102



       73.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 73.

       74.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 74.

       75.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 75.

       76.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 76.

       77.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 77, except admits that, in 2013, the Whitney Museum in

New York City held a retrospective of Indiana’s work called “Robert Indiana: Beyond Love.”

       78.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 78, except admits that that the Whitney Museum had a

retrospective of Indiana’s work in 2013, that Indiana was interviewed by the New York Times

and that the exhibit was positively received.

       79.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 79.

       80.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 80.

       81.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 81.

       82.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 82.



                                                10
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 11 of 102



       83.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 83. To the extent Paragraph 83 purports to quote from a

document, the document itself is the best evidence for its contents.

       84.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 84.

       85.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 85. To the extent Paragraph 85 purports to quote from

documents, the documents themselves are the best evidence for their contents.

       86.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 86. To the extent Paragraph 86 purports to quote from a

document, the document itself is the best evidence for its contents.

       87.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 87. To the extent Paragraph 87 purports to quote from a

document, the document itself is the best evidence for its contents.

       88.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 88. To the extent Paragraph 88 purports to quote from a

document, the document itself is the best evidence for its contents.

       89.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 89.

       90.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 90.

       91.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 91.



                                                11
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 12 of 102



       92.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 92.

       93.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 93.

       94.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 94.

       95.     The Estate admits there was an exhibition of Indiana’s work at Bates College

Museum of Art but otherwise denies knowledge or information sufficient to form a belief as to

the truth of the remaining allegations of Paragraph 95.

       96.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 96.

       97.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 97.

       98.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 98.

       99.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 99.

       100.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 100.

       101.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 101.

       102.     The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 102.



                                                12
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 13 of 102



       103.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 103, except admits that under written contracts, Morgan Art

Foundation was granted exclusive rights with respect to several Indiana artworks, and refers to

such contracts for their contents.

       104.    The Estate denies knowledge or information sufficient to form a belief as to the

allegations of Paragraph 104, except admits that in March 2018 Thomas’s counsel sent a letter to

Cyber City, Inc., the host of the “robertindiana.com” website, and refers to the March 2018 letter

for its contents; and denies that Salama-Caro has any right to maintain any website using the

domain name “robertindiana.com”.

       105.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 105.

       106.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 106.

       107.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 107.

       108.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 108.

                                           COUNT I
                                     Copyright Infringement
                                     Against All Defendants

       109.    The Estate repeats and realleges each and every answer to the allegations

contained in the paragraphs above as if fully set forth here.

       110.    With respect to the allegations of Paragraph 110, the Estate admits that “The

Ninth American Dream” (2001) is an original, creative work first published in the United States,



                                                 13
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 14 of 102



and neither admits nor denies the remaining allegations of Paragraph 110, as they state a legal

conclusion to which no response is required.

       111.    With respect to the allegations of Paragraph 111, the Estate admits that “USA

FUN” (1965) is an original, creative work first published in the United States, and neither admits

nor denies the remaining allegations of Paragraph 111, as they state a legal conclusion to which

no response is required.

       112.    The Estate neither admits nor denies the allegations of Paragraph 112, as they

state a legal conclusion to which no response is required.

       113.    The Estate neither admits nor denies the allegation of Paragraph 113, as it states a

legal conclusion to which no response is required.

       114.    The Estate denies knowledge or information sufficient to form a belief as to the

truth of the allegations of Paragraph 114 and, in any event, neither admits nor denies the

allegations of Paragraph 114 as they are directed to Defendants other than the Estate.

       115.    The Estate denies the allegations of Paragraph 115.

       116.    The Estate denies the allegations of Paragraph 116.

                                       COUNT IV
                                   Breach of Contract
              Against Jamie Thomas, as Power of Attorney, and Robert Indiana

       131.    The Estate repeats and realleges each and every answer to the allegations

contained in the paragraphs above as if fully set forth here.

       132.    The Estate neither admits nor denies the allegations of Paragraph 132, as they

state legal conclusions to which no response is required.

       133.    The Estate denies the allegations of Paragraph 133.

       134.    The Estate denies the allegations of Paragraph 134.

       135.    The Estate denies the allegations of Paragraph 135.
                                                 14
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 15 of 102



                        DEFENSES AND AFFIRMATIVE DEFENSES

                                        FIRST DEFENSE

        164.    Morgan’s claims are barred, in whole or in part, because they fail to state a claim

upon which relief can be granted.

                                       SECOND DEFENSE

        165.    Morgan’s claims are barred, in whole or in part, for lack of standing.

                                        THIRD DEFENSE

        166.    Morgan’s claims are barred, in whole or in part, for lack of subject matter

jurisdiction.

                                      FOURTH DEFENSE

        167.    Morgan’s claims are barred, in whole or in part, by the relevant statutes of

limitations.

                                        FIFTH DEFENSE

        168.    Morgan’s claims are barred, in whole or in part, because the copyrights Morgan

alleges to own are invalid.

                                        SIXTH DEFENSE

        169.    Morgan’s claims are barred, in whole or in part, because Morgan is bound to

arbitrate any such claims.

                                      SEVENTH DEFENSE

        170.    Morgan’s claims are barred, in whole or in part, under the doctrine of copyright

misuse because Morgan exploited Indiana’s works without adequately compensating Indiana.




                                                 15
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 16 of 102



                                      EIGHTH DEFENSE

       171.    Morgan’s claims are barred, in whole or in part, under the doctrine of innocent

infringement because Morgan did not timely file its copyright registrations.

                                       NINTH DEFENSE

       172.    Morgan’s claims are barred, in whole or in part, because Morgan failed to comply

with its contractual obligations to Robert Indiana.

                                       TENTH DEFENSE

       173.    Morgan’s claims are barred, in whole or in part, because Morgan suffered no

damages.

                                    ELEVENTH DEFENSE

       174.    Morgan’s claims are barred, in whole or in part, because Morgan failed to mitigate

damages.

                                     TWELFTH DEFENSE

       175.    Morgan’s claims are barred, in whole or in part, by the doctrine of unclean hands.

                                   THIRTEENTH DEFENSE

       176.    Morgan’s claims are barred, in whole or in part, by the doctrine of laches.

                                  FOURTEENTH DEFENSE

       177.    Morgan’s claims are barred, in whole or in part, by the doctrine of equitable

estoppel.

                                    FIFTEENTH DEFENSE

       178.    Morgan’s claims for injunctive relief are barred, in whole or in part, because

Morgan suffered no irreparable harm.




                                                16
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 17 of 102



                                     SIXTEENTH DEFENSE

       179.   Morgan’s claims for injunctive relief are barred, in whole or in part, because

Morgan has an adequate remedy at law.

                                 SEVENTEENTH DEFENSE

       180.   The Estate reserves the right to assert additional defenses upon further discovery

of Morgan’s claims, upon discovery of the provisions, terms, conditions, and exclusions of any

purported agreement between Indiana or the Estate and Morgan, Michael McKenzie, American

Image Art, or Jamie Thomas, and upon the development of other pertinent information.

                           COUNTERCLAIMS OF THE ESTATE

       The Estate, by and through its attorneys, brings the following Counterclaims against

Morgan, Figure 5 Art LLC, Shearbrook (US), LLC, RI Catalogue Raisonné, LLC, and Simon

Salama-Caro, and states as follows:

                                            FACTS

       181.   Morgan filed its original Complaint in this action on May 18, 2018. Robert

Indiana died one day later. Morgan filed its First Amended Complaint on August 3, 2018 and

the Estate answered and counterclaimed against Morgan, Figure 5 Art LLC, Shearbrook (US),

LLC and Simon Salama-Caro (the “Domain Name Counterclaim-Defendants”) on September 20,

2018. The Estate had only limited documentation from Morgan in its possession at that time,

and almost no sales or accounting records. The Estate asserted the following counterclaims

based on that limited information:

           a. Its First Counterclaim against Morgan for Breach of the April 1999 Agreement

              (for failure to provide accountings and royalties);




                                               17
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 18 of 102



          b. Its Second Counterclaim against Morgan for Breach of the Sculpture Agreement

              (for failure to provide accountings and royalties);

          c. Its Third Counterclaim against Morgan for Unjust Enrichment;

          d. Its Fourth Counterclaim against Morgan for Violation of the Visual Artist’s

              Rights Act;

          e. Its Fifth Counterclaim against the Domain Name Counterclaim-Defendants for

              Unfair Competition under the Lanham Act;

          f. Its Sixth Counterclaim against the Domain Name Counterclaim-Defendants for

              Trademark Infringement;

          g. Its Seventh Counterclaim against the Domain Name Counterclaim-Defendants for

              Unjust Enrichment; and

          h. Its Eighth Counterclaim against Salama-Caro and certain affiliated persons and/or

              entities, including RI Catalogue Raisonné LLC (the “Catalogue Raisonné

              Counterclaim-Defendants”) for Unfair Competition.

       182.   On November 20, 2018, Morgan moved to dismiss the Estate’s counterclaims. In

April and May of 2019, after that motion was fully submitted, Morgan turned over more than

50,000 pages of documents to the Estate (the “Morgan Production”).

       183.   The Morgan Production contained many documents the Estate had never seen

before. Among other things, these documents established that:

          a. Morgan and Salama-Caro fabricated and sold numerous works pursuant to the

              April 1999 Agreement and the Sculpture Agreement without accounting to

              Indiana or the Estate at all, and without making royalty payments on those sales.

              As alleged more specifically in ¶¶ 228-230 below, the Estate now has evidence



                                               18
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 19 of 102



        that since December of 2016, Morgan has sold more than                 dollars’

        worth of Indiana’s sculptures, and has not made any payment to Indiana or the

        Estate for these works.

     b. Morgan has been using funds that would be due to Indiana under the agreements

        to pay legal fees owed to Counterclaim-Defendants’ counsel, Quinn Emanuel

        Urquhart and Sullivan, LLP, for this and other litigation. In other words, Morgan

        is using the Estate’s own money to sue the Estate. This was not permitted in any

        of the contracts between Morgan and Indiana.

     c. Morgan made improper deductions from the sales proceeds it received in order to

        calculate Indiana’s portion of the “net income,” and as a result underpaid Indiana

        for the sales of certain works between 2012 and the present, as alleged more

        specifically in ¶¶ 205-227 below. Among these impermissible deductions were

                   dollars that Morgan supposedly paid for “consulting” work by “PSC

        Consulting,” which, upon information and belief, is a business name used by

        Simon Salama-Caro’s son Paul. Morgan also deducted

        dollars for “joint venture fees.” There is no contractual basis for Morgan to

        deduct these amounts from the payments owed to Robert Indiana. Similarly,

        without contractual authority, Morgan has used amounts payable to Robert

        Indiana to fund its own general corporate expenses. Again, this was not permitted

        under the contracts between Morgan and Indiana.

     d. As alleged more specifically in ¶¶ 214-227 below, in every single instance where

        Morgan found a buyer for an Indiana work, rather than sell the work to the buyer

        directly it engaged in a sham sale of the work to Salama-Caro’s company,



                                         19
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 20 of 102



               Shearbrook (US) LLC. Shearbrook then immediately “resold” the work to the

               genuine buyer at a substantial markup. No proceeds were remitted to Indiana as a

               result of the second sale. This structure allowed Morgan to account to Indiana

               and pay him only for the first sham sale, and not the actual sale.

           e. Morgan and Salama-Caro offered certain Indiana works for sale through auctions,

               then bid on those works themselves or through third parties, in order to increase

               the market price of Indiana’s works. When they were the successful bidders,

               Morgan deducted these inflated “acquisition” costs from the amounts due to

               Indiana.

       184.    In sum, the Morgan Production shows that, among other things, between 2012

and the present, Morgan routinely breached its contracts with Indiana by failing to make timely

payments to Indiana. When Morgan did pay Indiana, it underpaid him by

          —and sometimes even             —of dollars by falsely understating the revenue and

inflating the expenses on sales of Indiana’s works. And, Morgan concealed its underpayments

by failing to provide the required periodic accountings, which was a further breach of those

agreements.

       185.    The Estate has filed this Second Amended Counterclaim in order to add to this

action these recently-discovered breaches of contract, Morgan’s unjust enrichment and Salama-

Caro and Shearbrook’s tortious interference with the contracts between Indiana and Morgan.

Morgan Has Breached Its Contractual Obligations by
Failing to Provide Accountings and Make Payments
That Were Owed to Robert Indiana.

       186.    On April 9, 1999, Robert Indiana and Morgan entered into a written agreement

(the “April 1999 Agreement”) under which Morgan was authorized to reproduce certain specific



                                                20
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 21 of 102



artworks created by Robert Indiana, including Indiana’s LOVE, AHAVA, AMOR, YALE and

NUMBERS works, defined in that agreement as “the Images.” A copy of the 1999 Agreement is

attached as Exhibit A.

       187.    The terms of the April 1999 Agreement required Morgan to pay to Indiana “a sum

equal to fifty (50%) percent of net income derived from and received by Morgan pursuant to

each Agreement by and between Morgan and third parties” for the sale or reproduction of any of

the Images. The April 1999 Agreement expressly incorporated a “Schedule of Permissible

Deductible Expenses,” which enumerated certain specific costs that Morgan was permitted to

deduct from the revenue it received from selling or licensing any of Images when calculating the

net revenue to be shared evenly with Indiana. The only expenses Morgan was permitted to

deduct when calculating “net income” were costs of sales of those works (such as commissions

to salespeople and promotional expenses); postage, fax and telephone costs; and professional,

attorney, and accountant fees related to the sale of Indiana works. A copy of the Schedule of

Permissible Deductible Expenses is attached as Exhibit B.

       188.    The April 1999 Agreement required that “Morgan shall furnish an accounting to

[Indiana], on a quarterannual basis, which accounting shall itemize the income received, the

expenses incurred, and the payments made to [Indiana] in connection with the sale or sales” of

the Images.

       189.    Months after executing the April 1999 Agreement, on December 22, 1999, Robert

Indiana and Morgan entered into an agreement (referred to in the First Amended Complaint and

in this pleading as the “Sculpture Agreement”) that permitted Morgan Art to fabricate and sell

certain limited edition sculptures by Robert Indiana, as listed in a “Schedule of Sculptures

Authorized by Robert Indiana” incorporated into that agreement.



                                                21
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 22 of 102



        190.    More specifically, the Sculpture Agreement gave to Morgan the exclusive right

“to produce and fabricate the LOVE sculptures, the AHAVA sculptures, the AMOR sculptures,

the Numbers sculptures (One, Two, Three, Four, Five, Six, Seven, Eight, Nine, Zero) the ART

sculptures and the 2000 sculptures (the “Sculptures”) in specified colors, dimensions and edition

sizes” as listed in the agreed-upon schedules

        191.    The Sculpture Agreement required Morgan to pay a sum equal to 20% of the

receipts by Morgan from the sale of the sculptures produced under that agreement. A document

dated January 5, 2000 modified the Sculpture Agreement to reduce this to “20% of the net

income received by Morgan from the sale of the sculptures after deduction of Permissible

Expenses as listed in the April 9, 1999 Agreement.”

        192.    Like the April 1999 Agreement, the Sculpture Agreement required Morgan to

provide Indiana with accountings of the receipts and permissible deductions related to the sale of

the sculptures, but permitted Morgan to provide those accounting on an annual, rather than

quarterly, basis.

Morgan Has Breached Its Obligations to Provide Accountings

        193.    Between January 1, 1999, and December 31, 2008, Morgan failed to provide

Robert Indiana with any accountings whatsoever. Instead, Morgan simply sent bank checks to

Indiana, (or made wire transfers to his account) without any more information or explanation

than the notation “for royalties from Morgan Art” on the memo line of the check.

        194.    In 2009, Morgan retroactively provided Indiana with nearly a decade’s worth of

statements—but still not proper accountings. These statements purported to list, in a summary

fashion, the gross receipts from Morgan’s sale and licensing of Indiana’s artwork, the total

expenses deducted from the gross, and the net amount payable to Indiana.



                                                22
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 23 of 102



       195.    Not only were these statements tardy by years, but they did not provide the

information required under the April 1999 Agreement or the Sculpture Agreement: They did not

“itemize the income received, the expenses incurred, and the payments made” by Morgan.

These statements provided no information about what sculptures Morgan had fabricated, what

sculptures it had sold, or the price at which Morgan had sold those statutes. The summaries

contained no information about the gross revenue Morgan had realized under the 1999

Agreement or the Sculpture Agreement. And, they contained no information whatsoever to

detail, explain or itemize the expenses allegedly incurred that Morgan was netting off against

that gross revenue.

       196.    From 2010 through 2017, Morgan sporadically sent similarly deficient summary

statements to Indiana, but never provided proper itemized accountings of the receipts, expenses

and payments related to either the April 1999 Agreement or the Sculpture Agreement. And, not

only were these statements devoid of the substantive accounting details that Morgan was obligated

to provide, but they were never sent on a quarterly basis as required by the April 1999 Agreement,

and were not even sent on a regular annual basis as required by Sculpture Agreement.

       197.    For example, on or about June 15, 2016, Morgan sent Indiana a so-called

“statement of account” a copy of which is attached as Exhibit C. This “statement” was nothing

more than two line items summarizing all of Morgan’s activities related to Indiana’s works for

2015 calendar year:

               Payable to Robert Indiana on ARS             $
                      and
               Payable to Robert Indiana on Sculptures      $




                                               23
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 24 of 102



       198.    Along with this statement of account, Morgan forwarded to Indiana statements

from the Artists Rights Society (“ARS”), a third party copyright licensing organization engaged

by Morgan, listing Indiana artworks that ARS had licensed to others for reproduction.

       199.    Morgan provided no information whatsoever about the related expenses it

supposedly incurred and deducted from the amounts due to Robert Indiana.

       200.    The statement of account also contained no information whatsoever about what or

how many sculptures Morgan created or sold, who those sculptures were sold to, how much it

received in gross revenue for those sales, the related expenses incurred, or how Morgan derived

the amount that was owed to Indiana for his portion of the proceeds.

       201.    After the June 15, 2016 statement, Morgan did not provide another statement of

account to Indiana until on or about November 3, 2017, seventeen months later. The November

2017 statement, a copy of which is attached as Exhibit D, purported to summarize the amounts

owed to Indiana for the entire calendar year of 2016. This statement, like all the other statements

Morgan provided from 2009 forward, contained no information whatsoever about expenses

deducted from amounts due to Indiana, and no information whatsoever about any sculpture

created or sold by Morgan or the gross revenue realized from those sales.

       202.    The November 2017 statement, which summarized activity from 2016, was the

last such statement Morgan ever provided. Morgan has never provided Indiana or the Estate

with any accounting—not even the inadequate statements it previously provided—for any

quarterly or annual period of time during 2017, 2018, or 2019.

Morgan Has Breached Its Payment Obligations to Indiana and the Estate.

       203.    Morgan’s consistent failure to account to Indiana for revenues and allowable

expenses related to the April 1999 Agreement and the Sculpture Agreement was a deliberate act



                                                24
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 25 of 102



of concealment intended to hide from Indiana the fact that Morgan was diverting

dollars from Indiana through sham transactions and inflated and improper expense accounting.

       204.    Not only has Morgan grossly underpaid Indiana for every transaction since at

least 2011, but in 2017, 2018 and (upon information and belief) 2019, Morgan has made

  dollars selling Robert Indiana’s works, without paying any money to Indiana or his Estate.

Morgan has Underpaid Indiana by            Dollars
By Improperly Deducting and Inflating Expenses.

       205.    The Schedule of Permissible Deductible Expenses, which is expressly

incorporated into the April 1999 Agreement and the Sculpture Agreement, permits Morgan to

deduct only specific, enumerated expenses incurred as a result of the production and sale of

works under those agreements, in order to calculate the net income that is to be divided between

Morgan and Indiana.

       206.    Morgan has repeatedly breached the April 1999 Agreement and the Sculpture

Agreement by deducting amounts that are not permitted by the Schedule of Permissible

Deductible Expenses.

       207.    For example, from 2012 to 2017, Morgan deducted a total of more than $

from sales revenues for payments to “PSC Consulting,” a business that is, upon information and

belief, operated by defendant Simon Salama-Caro’s son, Paul Salama-Caro. These expenses are

not permissible deductions.

       208.    From 2012 to 2017, Morgan deducted more than $                  from sales revenues

for professional fees paid to lawyers and director-for-hire services, to assist Morgan in

maintaining a labyrinth of offshore companies and anonymizing intermediaries that had nothing

to do with the fabrication, marketing or sale of Indiana’s works; in no way benefitted Indiana;

and thus were not permitted by the Agreements to be deducted from payments due to Indiana. In

                                                25
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 26 of 102



many instances, these expenses were not even incurred by Morgan, but were incurred by other

corporate entities.

        209.      From 2012 to at least 2017, Morgan also deducted general business expenses that

are unrelated to its Agreements with Indiana and that are not included in the Schedule of

Permissible Deductible Expenses, such as rent and travel costs not directly related to the sale of

Indiana works.

        210.      To the extent that the April 1999 Agreement and the Sculpture Agreement

allowed Morgan discretion and control over the production and sales of Robert Indiana’s works

under those agreements, Morgan owed Indiana an implied duty to exercise that discretion in a

good faith, commercially reasonable manner. Morgan instead engaged in senseless and

unreasonable business practices that exponentially increased its expenses.

        211.      For example, in 2017 alone, Morgan allegedly spent more than $             storing

and insuring unsold inventory of Robert Indiana sculptures. And yet, during that same calendar

year, Morgan spent another $               fabricating additional works despite the backlog in

inventory.

        212.      As another example, from at least 2012 through 2017, Morgan deducted

   dollars in “joint venture fees” that are not authorized by the Schedule of Permissible

Deductible Expenses and upon information and belief are not expenses directly related to the

fabrication or sale of any Robert Indiana works under the April 1999 Agreement or the Sculpture

Agreement.

        213.      These impermissible joint venture fees totaled $            in 2012, $         in

2013, $            in 2014, $           in 2015, $           in 2016, and $        in 2017, amounting

to a total of $                 over that six year period.



                                                     26
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 27 of 102



Morgan Sold all of Indiana’s Works Through Sham
Transactions Intended to Reduce the Payments to Indiana.

         214.    Morgan also engaged in sham sales of all of Indiana’s works in order to falsely

understate the gross proceeds of its sales of Indiana works, and to reap additional profits for itself

and its affiliates.

         215.    Since 1990, Morgan Art has sold every single Robert Indiana sculpture it

produced to one—and only one—buyer: Shearbrook (US) LLC, a company that is controlled

and (upon information and belief) wholly-owned by defendant Simon Salama-Caro.

         216.    By selling all of the works it produced under its agreement with Indiana to

Shearbrook, Morgan was able to falsely reduce the “gross” revenue from those sales and the

amounts it paid to Indiana.

         217.    For example, an invoice dated September 29, 2016 (attached as Exhibit H) shows

that Morgan purportedly sold to Shearbrook a 72-inch Red/Red polychrome aluminum LOVE

sculpture, edition number 1 of 6, for $           That same day, on September 29, 2016,

Shearbrook resold that same sculpture to an art gallery for $            A copy of the invoice for

that sale is attached as Exhibit I.

         218.    When calculating the payments to be made to Indiana for this sale, Morgan

reported the gross receipts from this sale as $        , not the $         actual sale price received

from the gallery. Morgan then further reduced this $            revenue by netting off commissions

and other expenses that were incurred by Shearbrook—not Morgan—related to the sales of these

works.

         219.    In another instance, on November 14, 2012, Morgan sold a 96-inch polychrome

aluminum Blue/Red LOVE sculpture, edition number 2 of 5 to Shearbrook for $                    ,

attached as Exhibit E.

                                                  27
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 28 of 102



         220.   The very next day, November 15, 2012, Morgan’s Chairman Robert Gore

purchased through an auction at Sotheby’s the exact same sculpture, a 96-inch polychrome

aluminum Blue/Red LOVE sculpture, edition number 2 of 5, for $                    . Attached as

Exhibit F is the invoice for this sale.

         221.   The online Sotheby’s catalog for this auction lists the provenance of the sculpture

as having come from a private collector in Europe, who acquired it from the Morgan Art

Foundation. Sotheby’s website confirms that the purchase price for this lot was $                   . A

printout from Sotheby’s website reflecting this information is attached as Exhibit G.

         222.   When calculating payments due to Indiana under its Agreements, Morgan

accounted for the November 14, 2012 “sale” to Shearbrook as if it were a genuine purchase, and

deducted expenses from the $                it allegedly received for the sculpture. However,

Morgan then also deducted the entire $                  that Gore paid to repurchase the same

sculpture at auction as an “acquisition” expense, and used that expense to further reduce the

amount it paid to Indiana in 2012. In other words, at the end of the day, Morgan continued to

own the same sculpture, but upon information and belief, had created more than $                  in

imaginary costs that it used to reduce payments owed to Indiana for genuine sales of Indiana

works.

         223.   Moreover, upon information and belief, Morgan engaged in this particular

transaction in order to artificially raise the prices for Indiana works in the global art market.

Public auctions through reputable auction houses, such as Sotheby’s, serve a critically important

price-discovery function in the art market. When the prices achieved at auction for a work by a

particular artist rise, prices for that artist’s works in private transactions tend to follow.




                                                   28
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 29 of 102



       224.    Morgan, Salama-Caro and Shearbrook sold this sculpture through Sotheby’s so

that they could use this and other auction prices as benchmarks when setting prices for sales of

other Indiana works.

       225.    Upon information and belief, on other occasions, Morgan and Salama-Caro

enlisted third parties to participate as straw buyers in order to disguise the fact that the same

party was acting as both buyer and seller in these auctions.

       226.    Upon information and belief, Morgan, Shearbrook, and Salama-Caro induced

these third parties’ complicity in this scheme by selling them Indiana artworks at below-market

prices with promises that they would be able to sell the artwork in a rising market as a result of

the high auction prices their scheme would establish.

       227.    In sum, Morgan and Simon Salama-Caro reported artificially low sales prices,

deducted from those revenues overstated or improper “acquisitions” and other expenses, and

then kept 80% of that artificially low net income for themselves.

Morgan Has Sold             Dollars’ Worth of Indiana’s Works
Since 2016 Without Paying Indiana or the Estate Anything.

       228.    Morgan made its last payment to Indiana in December 2017, for the year ended

on December 31, 2016. Since then, Morgan has made no payments to Indiana, or the Estate, but

it has continued to fabricate and sell             dollars’ worth of Indiana works.

       229.    According to records from the Morgan Production, since December 31, 2016,

Morgan has sold at least nine sculptures. Invoices reflecting those sales are attached as

Exhibits J though R. Neither Indiana nor the Estate have received any payments whatsoever

for these nine works. Upon information and belief, Morgan has sold additional Indiana works

since December 31, 2016 beyond those identified in Exhibits J-R, but has not disclosed to the

Estate information about those additional sales.


                                                   29
     Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 30 of 102



        230.     Morgan has also admitted that money it received from the sale of Indiana works is

being used to pay its legal fees in this lawsuit and other legal proceedings involving Indiana (and

now the Estate).1 While the Schedule of Permissible Deductible Expenses permitted Morgan to

deduct legal expenses incurred related to the production or sales of works under its agreements

with Indiana, nothing in those agreements permits Morgan to use money due to Indiana under the

agreements to sue him and others for alleged breaches of those very same agreements.

Morgan Has Unjustly Profited From Reproductions of Robert Indiana Works
that are Outside the Scope of any Agreements with Indiana.

        231.     Morgan has licensed, sold, or otherwise received income from the unauthorized

reproductions of Indiana works that are outside the scope of any agreement.

        232.     The April 1999 Agreement only permits Morgan to reproduce and sell certain

“Images,” a term defined by that agreement to mean Indiana’s LOVE, AHAVA, AMOR,

Numbers, and YALE works, as well as images of works appearing in the catalog prepared for a

1998 retrospective exhibition at the Museum of Modern and Contemporary Art in Nice, France,

or a catalog created by the Susan Sheehan Gallery.

        233.     Morgan has breached the April 1999 Agreement by purporting to license to third

parties, through ARS, works that are not included within the definition of “Images” under that

agreement.

        234.     For example, in 1977, Robert Indiana created MECCA, an iconic design for the

hardwood basketball floor in the arena where the NBA’s Milwaukee Bucks played (an arena

which later became known as the “MECCA Center”). Robert Indiana’s MECCA is not among

“Images” Morgan was permitted to reproduce under the April 1999 Agreement, and yet, in 2016


1
  Memorandum of Law in Support of Plaintiffs’ Motion to Dismiss the Amended Counterclaims, Dkt. No. 18-cv-
08231, ECF. No. 55 at p. 23, stating “all of MAF’s legal fees—including all the fees incurred in connection with
litigation—will be charged against Indiana’s account.”

                                                        30
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 31 of 102



and again in 2017, Morgan purported to authorized third parties to reproduce this work and has

collected                      dollars in fees for those unauthorized reproductions. In 2017,

Morgan also purportedly licensed a third party to reproduce Indiana’s HOPE, which, like

MECCA, was not among the “Images” Morgan was permitted to reproduce.

       235.    Between 2012 and 2017, Morgan has purported to license to third parties other

works that are not within the scope of the April 1999 Agreement, including New Easel, Royal

Tide, Terra Nova, Nonending Nonagon, Comet, and Remember. No agreement permitted

Morgan to reproduce these works or license others to do so. By purporting to license the

reproduction of these works, Morgan has breached the April 1999 Agreement and has been

unjustly enriched.

Morgan Used the “Robert Indiana” Name Without Authorization
On Works Not Created by Indiana.

       236.    Morgan has further breached its agreements with Mr. Indiana, and has violated

the copyright laws, the Lanham Act and the Visual Artist’s Rights Act, by engaging in the

production, fabrication, exhibition and/or sale of works not authorized by Mr. Indiana, and by

affixing his signature to such works in violation of his legal rights.

       237.    Under the April 1999 Agreement and the Sculpture Agreement, Morgan has the

right to fabricate and reproduce the work of art referred to therein as the “LOVE” sculpture. As

Morgan knows, Robert Indiana had strong opinions about the design elements and specifications

for his “LOVE” sculpture, and took great pains to preserve the artistic integrity of the work in

any form in which it was created. During his lifetime, Indiana designed and/or authorized

numerous variations on the “LOVE” sculpture, each of which met his requirements for design

elements and specifications (the “Approved LOVE Designs”).




                                                 31
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 32 of 102



       238.    However, Morgan and Simon Salama-Caro have not limited their activity to

Approved Love Designs, and have created new LOVE sculptures that were never approved (and,

upon information and belief, never would have been approved) by Robert Indiana.

       239.    Specifically, and without limitation, Morgan and Simon Salama-Caro have

authorized the production of certain LOVE Sculptures fabricated from semi-precious stones (the

“Unauthorized Semi-Precious Stone LOVE Sculptures”). Each of the works has an inscription

that purports to be Indiana’s signature, but it is in fact neither his signature nor an authorized

facsimile thereof.

       240.    Morgan and Simon Salama-Caro have not only created the Unauthorized Semi-

Precious Stone LOVE Sculptures, but have entered into agreements with galleries and museums

to exhibit these unauthorized works. These Unauthorized Semi-Precious Stone LOVE

Sculptures were included in an exhibition of Indiana’s works by the Albright-Knox Art Gallery

in Buffalo, New York, entitled: “Robert Indiana: A Sculpture Retrospective. ” Wall signs

accompanying the Unauthorized Semi-Precious Stone LOVE works in that show falsely stated

that Indiana authorized the creation of the sculptures when, in fact, he did not.

       241.    The creation and exhibition of sculptures that purport to be created by Robert

Indiana, but which were not authorized and are inconsistent with Indiana’s design requirements,

is a breach of contract and a violation of Indiana’s statutory and common law rights.

       242.    Additionally, upon information and belief, Morgan has sold both authorized

marble LOVE sculptures and unauthorized Semi-Precious Stone LOVE sculptures, but has not

paid either Indiana or the Estate one penny for the sale of those works.

       243.    Morgan has breached the Sculpture Agreement and the Marble Sculpture

Agreement by failing to account to Indiana or the Estate, and by failing to pay Indiana for the



                                                  32
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 33 of 102



sale of authorized works. Morgan has further been unjustly enriched by the sale of unauthorized

Semi-Precious Stone LOVE sculptures, to Indiana’s direct financial detriment.

Improper Use of the “robertindiana.com” Domain Name

       244.    Counterclaim-Defendants Simon Salama-Caro, Morgan, Figure 5 Art LLC, and

Shearbrook (US), LLC (collectively, the “Domain Name Counterclaim-Defendants”) registered

and are currently utilizing the domain name “robertindiana.com” for a website that purports to

represent the rights, interests, trademarks, and intellectually property of Robert Indiana.

       245.    By registering and operating the website “robertindiana.com”, the Domain Name

Counterclaim-Defendants claim to represent Robert Indiana and/or to have his approval or

sponsorship for their commercial activities, but, in reality, the Domain Name Counterclaim-

Defendants have no right to represent Robert Indiana, or to misappropriate his name and

reputation. To the contrary, the Domain Name Counterclaim-Defendants are, at best, contractual

counterparties to agreements providing defined and specified rights to certain of Mr. Indiana’s

works. By pretending to be, or to represent, the artist himself, the Domain Name Counterclaim-

Defendants have caused, and will continue to cause, confusion as to the source and sponsorship

of the website, and confusion in the market.

       246.    The Domain Name Counterclaim-Defendants have no right to the use of the

“robertindiana.com” domain name and no right to use, on any website, the copyrighted material,

trademarks, trade names, and rights of publicity reserved to the Estate.

Wrongful Publication of a Catalogue Raisonné of Robert Indiana’s
Works in Violation of the Estate’s Copyright and Trademark Rights

       247.    On December 2, 2006, Robert Indiana granted Simon Salama-Caro limited

authority to be “responsible for the preparation of the Catalogue Raisonne” of Indiana’s




                                                 33
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 34 of 102



complete oeuvre (the “Catalogue Raisonné Preparation Agreement”). A copy of the Catalogue

Raisonné Preparation Agreement is attached hereto as Exhibit S.

       248.    The Catalogue Raisonné Preparation Agreement did not grant Simon Salama-

Caro any copyright or trademark in any of Indiana’s artworks, nor did it grant Simon Salama-

Caro the right to reproduce or publish all of Indiana’s works. Rather, the purpose of the

Catalogue Raisonné Preparation Agreement was to allow Simon Salama-Caro to prepare a

Catalogue Raisonné to be published by a third party with the supervision and consent of Robert

Indiana. Indeed, because Mr. Indiana has the copyright rights to the vast majority of his works,

without the consent of Mr. Indiana (now the Estate) the Catalogue Raisonné cannot include

Indiana’s “complete oeuvre.”

       249.    Simon Salama-Caro and certain affiliated persons and/or entities, including

RI Catalogue Raisonné LLC (collectively, the “Catalogue Raisonné Counterclaim-Defendants”),

are currently operating the domain “ricatalogueraisonne.org” and, according to that website,

intend to publish the Catalogue Raisonné in association with the Albright-Knox Art Gallery.

       250.    The unauthorized website “robertindiana.com,” maintained by the Domain Name

Counterclaim-Defendants, also includes a landing page for a “Catalogue Raisonné,” which the

webpage advertises as “Coming Soon.”

       251.    Neither Robert Indiana, nor the Estate, have consented to the publication of the

Catalogue Raisonné by the Catalogue Raisonné Counterclaim-Defendants.

       252.    Any reproduction or publication of any work of Robert Indiana by the Catalogue

Raisonné Counterclaim-Defendants is a violation of the copyright, trademark, and other rights of

the Estate in such works.




                                                34
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 35 of 102



                               FOR A FIRST COUNTERCLAIM
                          Breach of Contract: the April 1999 Agreement
                                        Against Morgan

       253.      The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

       254.      Until its termination, as documented by the Estate’s May 9, 2019 notice of

termination to Morgan Art, the April 1999 Agreement was a valid and binding contract between

Morgan and Robert Indiana.

       255.      Until its termination, Robert Indiana complied in all material respects with the

April 1999 Agreement.

       256.      Morgan has breached the April 1999 Agreement by:

              a) failing to provide timely accountings on a quarterly basis as required;

              b) failing to provided accounting that itemize the revenue, expenses and payments

                 as required;

              c) failing to provide any accountings for any quarter in 2017, 2018, or 2019 to date;

              d) failing to timely make payments to Indiana or the Estate within 30 days of each

                 sale pursuant to the agreement;

              e) underpaying Indiana as a result of failure to count all relevant sales revenues, and

                 deductions of improper, inflated, and artificial expenses in order to calculate the

                 payment amount;

              f) failing to make any payments whatsoever to Indiana or the Estate for works sold

                 since December 2016; and

              g) reproducing or authorizing the reproduction of Robert Indiana works not

                 authorized by the April 1999 Agreement.



                                                   35
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 36 of 102



       257.      As a direct and proximate result of Morgan’s breach, Robert Indiana, now the

Estate, suffered damages in an amount to be determined at trial.

                             FOR A SECOND COUNTERCLAIM
                          Breach of Contract: the Sculpture Agreement
                                       Against Morgan

       258.      The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

       259.      Until its termination, documented in the Estate’s May 9, 2019 notice of

termination to Morgan Art, the Sculpture Agreement was a valid and binding contract between

Morgan and Robert Indiana.

       260.      Until its termination, Robert Indiana complied with the Sculpture Agreement.

       261.      Morgan has breached the Sculpture Agreement by:

              a) failing to provide annual accountings as required by that contract, including but

                 not limited to failure to provide any accountings in 2017, 2018 or 2019 (to date);

              b) failing to provide sufficiently itemized accountings;

              c) underpaying Indiana as a result of failure to count all relevant sales revenues, and

                 deductions of improper, inflated, and fraudulent expenses in order to calculate

                 the payment amount; and

              d) failing to make any payments whatsoever to Indiana or the Estate for works sold

                 since December 2016.

       262.      Morgan has also breached the Sculpture Agreement by fabricating, displaying,

licensing, and/or selling reproductions of Indiana’s artworks in colors, dimensions and/or sizes

not authorized by the Sculpture Agreement, including without limitation, the Unauthorized

Semi-Precious Stone LOVE Sculptures.



                                                  36
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 37 of 102



       263.    As a direct and proximate result of Morgan’s breach, Robert Indiana, now the

Estate, suffered damages in an amount to be determined at trial.

                                FOR A THIRD COUNTERCLAIM
                       Breach of the Covenant of Good Faith and Fair Dealing
                                         Against Morgan

       264.    The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

       265.    Until their termination, documented in the Estate’s May 9, 2019 notice of

termination to Morgan Art, the April 1999 Agreement, the Sculpture Agreement, and the Marble

Sculpture Agreement were all valid binding contracts between Robert Indiana and Morgan.

       266.    Under New York law, there is an implied covenant of good faith and fair dealing

inherent in every contract or agreement.

       267.    Until their termination, Robert Indiana fully performed under all of his

agreements with Morgan.

       268.    Instead of selling works produced pursuant to these agreement in arm’s-length

purchases at market value, Morgan instead sold works it produced to defendant Shearbrook for

below-market prices.

       269.    Morgan engaged in commercially unreasonable, wasteful, and bad faith

transactions and business practices, which reduced the proceeds payable to Indiana under those

agreements.

       270.    These transactions were fundamentally unfair and were undertaken in bad faith, in

order to deprive Indiana of his rights and benefits under those agreements.

       271.    As a direct and proximate result of Morgan’s breach of the covenant of good faith

and fair dealing, Robert Indiana, now the Estate, suffered damages in an amount to be

determined at trial.
                                                37
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 38 of 102



                               FOR A FOURTH COUNTERCLAIM
                                      Unjust Enrichment
                                       Against Morgan

       272.    The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

       273.    This Counterclaim is pled in the alternative to its breach of contract claim.

       274.    Morgan has reproduced, or caused other third parties to reproduce, numerous

works by Robert Indiana, without authorization or contractual right to do so; including but not

limited to HOPE, MECCA, Remember, Comet, Nonending Nonagon, Terra Nova, Royal Tide,

New Easel, and the Semi-Precious LOVE Sculptures.

       275.    Morgan has unjustly profited by receiving and retaining royalties and licensing

fees for those works, which rightfully should have been paid to Indiana.

       276.    Since the termination of the agreements between Indiana and Morgan, Morgan

has continued to reproduce and sell works based on Indiana’s designs without contractual

authority or right to do so.

       277.    Morgan has unjustly profited by receiving payments for the sale of these works,

which rightfully should have been paid to Indiana.

       278.    Indiana has been directly and proximately harmed by Morgan’s wrongful receipt

and retention of royalties and proceeds for the reproduction and sale of his works.

       279.    It would be unjust for Morgan to retain amounts received as a result of its

wrongful conduct.

       280.    As a direct and proximate result of Morgan’s conduct, Robert Indiana, and now

the Estate, suffered damages in an amount to be determined at trial.




                                                38
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 39 of 102



                                FOR A FIFTH COUNTERCLAIM
                                   Visual Artist’s Rights Act
                                       Against Morgan

          281.   The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

          282.   Robert Indiana is the author of multiple works of visual art.

          283.   Morgan has applied Robert Indiana’s signature to a number of works of visual art,

including the Unauthorized Semi-Precious Stone LOVE Sculptures derived from the original

LOVE sculpture.

          284.   Robert Indiana did not create the Unauthorized Semi-Precious Stone LOVE

Sculptures.

          285.   The Estate has the right to prevent the use of Robert Indiana’s name as the author

of any work of visual art which he did not create.

          286.   This right can be waived only by express agreement to a waiver in a written

instrument that specifically identifies the work for which the waiver applies and the uses of that

work, and the waiver shall apply only to the work and uses so identified. Neither Robert Indiana

nor the Estate has signed such a waiver for the Unauthorized Semi-Precious Stone LOVE

Sculptures.

          287.   Morgan’s unauthorized application of Robert Indiana’s signature has caused and

is causing irreparable harm to the Estate, for which there is no adequate remedy at law. Unless

enjoined, Morgan’s unauthorized application of Indiana’s signature will continue to harm the

Estate.

          288.   Based on the foregoing, the Estate seeks injunctive relief prohibiting the sale or

public display of the Unauthorized Semi-Precious Stone LOVE Sculptures and prohibiting the



                                                  39
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 40 of 102



use of Robert Indiana’s name as the author of any other works of visual art which he did not

create.

                               FOR A SIXTH COUNTERCLAIM
                               Unfair Competition (Lanham Act)
                      Against the Domain Name Counterclaim-Defendants

          289.   The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

          290.   The Domain Name Counterclaim-Defendants operate the domain name

“robertindiana.com”, which they use as a licensing vehicle for artwork and to generate interest in

artwork in which the Domain Name Counterclaim-Defendants have a commercial interest.

          291.   The name “Robert Indiana” is distinctive and is used to identify Robert Indiana’s

art and commercial activities. Robert Indiana’s birth name was Robert Clark. Since at least

1958, he has used the name “Robert Indiana” to identify his art and to sponsor or endorse

products. He began using the name “Robert Indiana” in part because of its distinctiveness.

Robert Indiana was widely recognized as an artist under the name “Robert Indiana.”

          292.   The domain name “robertindiana.com” is virtually identical to “Robert Indiana.”

          293.   The Domain Name Counterclaim-Defendants’ use of Robert Indiana’s name in

their domain name is likely to confuse consumers or deceive them as to the affiliation of Indiana

or the Estate with the Domain Name Counterclaim-Defendants. The Domain Name

Counterclaim-Defendants’ use of the Robert Indiana’s name is also likely to confuse or deceive

consumers into believing that Robert Indiana sponsored or approved of the commercial activities

of the Domain Name Counterclaim-Defendants.

          294.   The Domain Name Counterclaim-Defendants’ use of the “Robert Indiana” mark

in their domain name has caused and is causing irreparable harm to the Estate, for which there is



                                                 40
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 41 of 102



no adequate remedy at law. Unless enjoined, the Domain Name Counterclaim-Defendants’ use

of the “Robert Indiana” mark in their domain name will continue to confuse the public.

       295.    The Estate requests the Domain Name Counterclaim-Defendants’ profits from use

of the domain name, including any licensing revenue; the Estate’s damages from such use; and

all costs for prosecution of this count.

       296.    The Estate further requests an injunction preventing the Domain Name

Counterclaim-Defendants’ use of the “robertindiana.com” domain name.

                           FOR A SEVENTH COUNTERCLAIM
                          Trademark Infringement (Common Law)
                     Against the Domain Name Counterclaim-Defendants

       297.    The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

       298.    The Estate owns all right, title, and interest in and to all common-law rights in the

“Robert Indiana” mark.

       299.    The “Robert Indiana” mark is inherently distinctive and is used to identify Robert.

Indiana’s art and commercial activities. Robert Indiana’s birth name was Robert Clark. Since at

least 1958, he has used the name “Robert Indiana” to identify his art and to sponsor or endorse

products. He began using the name “Robert Indiana” in part because of its distinctiveness.

Robert Indiana has used the name and mark “Robert Indiana” in New York and other states

continuously for decades to identify his artwork.

       300.    The Domain Name Counterclaim-Defendants operate the domain name

“robertindiana.com”, which they use as a licensing vehicle for artwork and to generate interest in

artwork in which the Domain Name Counterclaim-Defendants have a commercial interest.

       301.    The domain name “robertindiana.com” is virtually identical to “Robert Indiana.”



                                                41
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 42 of 102



       302.    The Domain Name Counterclaim-Defendants’ use of the “Robert Indiana” mark

in their domain name is unauthorized and likely to confuse consumers or deceive them as to the

affiliation of Robert Indiana or the Estate with the Domain Name Counterclaim-Defendants. The

Domain Name Counterclaim-Defendants’ use of the Robert Indiana’s name is also likely to

confuse or deceive consumers into believing that Indiana sponsored or approved of the

commercial activities of the Domain Name Counterclaim-Defendants.

       303.    The Domain Name Counterclaim-Defendants’ use of the “Robert Indiana” mark

in their domain name has caused and is causing irreparable harm to the Estate, for which there is

no adequate remedy at law. Unless enjoined, the Domain Name Counterclaim-Defendants’ use

of the “Robert Indiana” mark in their domain name will continue to confuse the public.

       304.    The Court may award declaratory relief under 28 U.S.C. §§ 2201, 2202.

       305.    Based on the foregoing, the Estate is entitled to a declaratory judgment that the

Domain Name Counterclaim-Defendants are not authorized to use the “robertindiana.com”

domain name without the Estate’s consent, and the Estate is entitled to an injunction on the

continued unauthorized use of that domain.

                            FOR AN EIGHTH COUNTERCLAIM
                             Tortious Interference with Contract
                            Against Salama-Caro and Shearbrook

       306.    The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

       307.    Until their termination, documented in the Estate’s May 9, 2019 notice of

termination to Morgan Art, the April 1999 Agreement, the Sculpture Agreement, and the Marble

Sculpture Agreement were all valid binding contracts between Robert Indiana and Morgan.




                                                42
         Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 43 of 102



           308.     Simon Salama-Caro and Shearbrook were each aware of these binding contracts

between Morgan and Robert Indiana.

           309.     Simon Salama-Caro and Shearbrook intentionally, and without justification,

induced Morgan to breach its contracts with Indiana by, among other things:

                  a) inducing Morgan to enter into below-market sales and other transactions that had

                     the impact of decreasing payments to Indiana; and

                  b) inducing Morgan to make excessive and impermissible transfer payments and

                     expense deduction so as to divert money to themselves rather than Indiana.

           310.     As a direct and proximate result of the tortious conduct by Shearbrook and Simon

Salama-Caro, Robert Indiana, now the Estate, suffered damages in an amount to be determined at

trial.

                                  FOR A NINTH COUNTERCLAIM
                                          Unfair Competition
                       Against the Catalogue Raisonné Counterclaim-Defendants

           311.     The Estate repeats and realleges each and every allegation contained in the

paragraphs above as if fully set forth here.

           312.     The name “Robert Indiana” is distinctive and is used to identify Robert Indiana’s

art and commercial activities. Robert Indiana’s birth name was Robert Clark. Since at least

1958, he has used the name “Robert Indiana” to identify his art and to sponsor or endorse

products. He began using the name “Robert Indiana” in part because of its distinctiveness.

Indiana was widely recognized as an artist under the name “Robert Indiana.”

           313.     The Catalogue Raisonné Counterclaim-Defendants are preparing to publish

various works of Robert Indiana without authorization as part of the Robert Indiana Catalogue

Raisonné, which is currently being advertised. This publication will include “full-color

reproductions” of works for which the intellectual property rights belong to the Estate. The
                                                    43
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 44 of 102



Catalogue Raisonné Counterclaim-Defendants seek to include “all known paintings and

sculptures in public and private collections,” which comprises a significant body of work for

which the Estate owns the intellectual property rights.

       314.    The Catalogue Raisonné Counterclaim-Defendants seek to publish a Catalogue

Raisonné as a commercial activity. They have a commercial interest in various Robert Indiana

works that will be included in the Catalogue Raisonné. Upon information and belief, they will

also charge a fee for admission to the Albright Knox Gallery, which will publicly display the

Catalogue Raisonné, including the improperly copied works.

       315.    The Catalogue Raisonné Counterclaim-Defendants have used and are using

Robert Indiana’s name to compile documentation for the Catalogue Raisonné and to aid in the

unauthorized reproduction of Robert Indiana’s works. The Catalogue Raisonné Counterclaim-

Defendants advertise on their website that “[o]wners of paintings and sculptures are encouraged

to contact . . . info@robertindiana.com.”

       316.    The use of Robert Indiana’s name is likely to confuse or deceive the public into

believing that Robert Indiana or the Estate have sponsored or approved of the commercial

activities of the Catalogue Raisonné Counterclaim-Defendants. Owners of paintings and

sculptures are more likely to aid in these commercial activities if they perceive Robert Indiana

has sponsored or approved them.

       317.    The unauthorized reproduction of Robert Indiana’s works will negatively impact

the market for these works and deprive the Estate of revenue that could be earned from its

publication of these works.

       318.    The unauthorized reproduction of Robert Indiana’s works has caused and is

causing irreparable harm to the Estate, for which there is no adequate remedy at law. Unless



                                                44
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 45 of 102



enjoined, the Catalogue Raisonné Counterclaim-Defendants’ reproduction of Robert Indiana’s

works will continue to confuse the public.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Estate respectfully prays that the Court:

       A.      Enter judgment in favor of the Estate on Plaintiff’s First Amended Complaint and

each and every count therein relating to the Estate;

       B.      On the First Counterclaim, order an accounting, and award the Estate general

and/or compensatory damages in an amount to be determined at trial for all injuries suffered as a

result of Morgan Consolidated Ltd. and Morgan’s breach of the April 1999 Agreement;

       C.      On the Second Counterclaim, order an accounting, and award the Estate general

and/or compensatory damages in an amount to be determined at trial for all injuries suffered as a

result of Morgan Consolidated Ltd. and Morgan’s breach of the Sculpture Agreement;

       D.      On the Third Counterclaim, order an accounting, and award the Estate general

and/or compensatory damages in an amount to be determined at trial for all injuries suffered as a

result of Morgan Consolidated Ltd. and Morgan’s breach of the covenant of good faith and fair

dealing.

       E.      On the Fourth Counterclaim, award the Estate restitution in an amount to be

determined at trial for all injuries suffered as a result of Morgan’s unauthorized use,

reproduction, licensing, and/or sale of Indiana artworks;

       F.      On the Fifth Counterclaim, enjoin Morgan’s use, fabrication, public display, or

sale of the Unauthorized Semi-Precious Stone LOVE Sculptures and enjoin the use of Robert

Indiana’s name as the author of any other works of visual art which he did not create;




                                                 45
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 46 of 102




                      Exhibit A
          Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 47 of 102


                                               Robert lndiamt
                                          No. 25 Star of Hope Lodge
                                          Vinalhaven~ Maine 04863



 · rvforgan Consolidated l.td.
 · 7 Avenue Pictet de Rocheaiont
 · 1207 Geneva, Switzerland


  Gentlemen;
                         .   ..   ·   .       .   .   .       .   .        .         .
              . .    .                    .               .           .

  . In considerationofthe niutual undertakings hereinafter set f{nth and other good and
    valuable consideration, the receipt whereof is hereby acknowkd.ged, I hereby transfer and
··· assign unto Morgan Consolidated Ltd . ("Morg~m"), now known as Morgan Art
    Foundation Limited, all of my trademarks, copyrights and other rights that I now have or
    may hereafter acquire, induding tbe right to sue for past infl.·ingement, in and to the
··.LOVE, AHAv't4 (in H.ebrew letters)., AMOR, Numbers and YALE Images and in and to any
  ·and all paintings., sculptures, constructions and other art work, (hereinafter collec.~tively
  · called the "Images"), copies of which Images appear in the 1998 Catalogue of my art
  .·work prepared fi:.lr my 1 958~ 1998 Retrospective Exhibition at Museum of Modern and
    Contemporary Art in Nice, France and/or in the Catalogue Raisonne, 195 J -199!, of my
  . prints published by the Susan Sheehan Gallery, New York, except fbr the itnage of the
    LOVZ·; postage stamp as iHustrated on pag~:: 50.

  The fbreg6irig tm:nsfer and assigm~ent to Morgan includes the exclusive right throughout
  the wm'ki in perpetuity to reproduce, promote and sell the Imag<:~s iu such fbnns and
  siz..es, singularly or in any combination, in such manner, at such time, t()r such pr1ce and
· subject to such terms and conditions as Morgan in its so le discretion shall determine.
  Morgan shall have the right to select, appoint and employ attorneys, agents,
  representatives, successors and assigns to fbrther the purposes ofthis Agreem.ent.

  In consideration of the 1bregoing transfer and assignment to Morgan, l'vtorgan hereby
  covenants and agrees to pay me, within thirty days of receipt, a sum equal to tlfty (50?/o)
   percent oftht~ net .income, as such term is de:t1ned in the attached Schedule ofPennissib!e
   Deductible Expenses, derived 11-om and re<::eived by Morgan pursuant to each Agreement
   by and bt~tween Morgan and third parties for the sale of an Image or lmages. In addition
   to the forcguing, Morgan shall furnish an accounting to me, on a quarterannual basis,
.. which accounting shall itemize the income received, the expenses incurred and the
   paym~nts made to me in connection with the sale or sales of the Images


   During my lifetime, each proposed project involving the Images which shall be. addressed
   din:x:tly to me, shall b(:; forwardt:~d promptly by me to Simon Salama-Caro ("Salama~
 . Ca:ro"), flx review, discussion, and recommendation Thereafter, Morgan shall negotiate
.. and, enter into an ag1·eement with respect to each such project on sud1 terms and
   conditions as Morgan shaH determine. It is understood and agreed that Salama-Caro is




                                                                                                   MAF0000001
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 48 of 102



-
        Page 2 ·. r\grccm<:n! Robe11 Indiana/Morgan Cm1Si)lidated Ltd.



            acting on. behalf of and a$ representative for Morgan. If Saiama-C<:tro Ccln no longer act
          ··as such representative or shall resign, his designated successor shall be appointed by
            Morgan ami such successor shall act in his place and stead, and I shall be duly advised of
      ···. •such appointment.

        I hereby warrant at1drepresent that each of the Images is my sole, exclusive and original
        \'-/'ark and that I have full power to make this Agreement. I hereby further warrant and
          . represent that none of the right s hereby transfened and assigned to Morgan have
       .. heretofore been transferred and assigned to any third party. If a dispute shall arise by and
            between Morgan and any third party concerning the t{)regoing warranties and
       .. representations or concerning the rights hereby transferred and assigned to Mo rgan, or if
       · .· ;m infhngement or a violation of the ibregoing shaH occur, t hen in that event, Morgan
      ·.·.shall have the right, power and authority to prosecute a law suit to resolve such dispute
            and/or terminate such infringement, and to collect and retain damages therefore. I hereby
     ····. agree to render any and aJI assistance that shall be necessary to protect and defend the
          . rights transferred and assigned to Morgan hereunder.

      ..·. This Agteert1ent shall be binding upon ami shall inure to the benefit of the undersigned,
           and their respective successors, assigns, heirs, next of kin and representatives. This
         . Agreement shaH be effective as at June 28, 1998.

        This Agreement is subject to and shall be construed in accordance with the laws of t he
        State of New York Any claim, dispute or cuntroversy related to or arising under or
        involving the terms and provisions of this Agreement shalt be resolved by arbitration in
        the City ofNew York subject to the rules and regulations then in effect of the American
        Arbitration Association.




                                                                                            MAF0000002
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 49 of 102




                      Exhibit B
         Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 50 of 102


    t

   I                                                  Robt~rt Indiana
                                                 No. 25 Star of Hope Lodge
                                                 Vinalhavt!n, Maine 04863




                  For thepurposes of the annexed Agreement by and between Robert Indiana and Morga.n
               ·.Consolidated Ltd., now known as Morgan Art Foundation Limited, the following items
                  are the Permissible Deductible Expenses to determine the net income derived from the
               ·.·sale ofthe Images and received by M..organ, which net income shall be payable to Robert ··
             · .·Indiana pursuant to the abuve described Agreement" namely

               C.~i"~LQf$..1!1~~ ·..
               Packing, Storing, Shipping and Insurance
              ·Reproduction/Manufacturing Expenses
               Promotional Expenses
               Photography Expenses
···. I         Sales Expenses

    I          Commissions and Fees
               Travel and Entertainment
               Finance Charges and Expenses

              ·,Actmiiii strat~ve_E_~l~HB.~§
               Postage
               Fax
               Telephone

               J?LQ.~§;iiOIL<ll J:;;xQ~llli~.§
               Attorney's Fees and Disbursements
               Accounting




                                                                                                    MAF0000003
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 51 of 102




                      Exhibit C
   Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 52 of 102


                                           Morgan Art Foundation
                                   Rue du Four 23, 1470 Estavayer-le-Lac, Switzerland
                                               Email: pg@morganart .ch


           June 15, 2016

           Robert Indiana
           Star of Hope
           Vinalhaven
           Maine 04863
           USA

           Dear Robert,

           I have pleasure in attaching a copy of your account with Morgan Art Foundation for the period 1 January
           2015-31 December 2015. Enclosed are the following documents:

           1. Artists Rights Soc1ety Statements for the Period 1 January 2015 - 31 December 2015
           2. Statement of Account for ARS for the Period 1 January 2015- 31 December 2015
           3. Statement of Account for M ilgo Sculptures for the Period 1 January 2015 - 31 December 2015

           For the Period 1 January 2015 - 31 December 2015 royalties due from Morgan Art Foundation to you total
           $             . The outstanding balance of the advance royalty payments is reduced to $




               I ·tl
           Philj~pe Gross~~
           Diri!ctor
           Morgan Art Foundation




                                                   Morgan Art Foundol1on




Confidential - Disclosure Prohibited                                                                                 MAF0000141
   Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 53 of 102
                                                       Morgan Art Foundation
                                                          Rue du Four 23
                                                       1470 Estavayer-le-Lac
                                                           Switzerland




                                                            ROBERT INDIANA

                                                  STATEMENT OF ACCOUNT FOR ARS




             SUMMARY ANALYSIS

             PERIOD: 1st JANUARY 2015 ·31st DECEMBER 2015



             PAYABLE TO ROBERT INDIANA ON ARS

             PAID TO ROBERT INDIANA ON ARS

             DUE TO ROBERT INDIANA




                            ·~
             PH/)!fPPE GROSSGLAUS (
             DIRECTOR            1J
             MORGAN ART FOUNDATION
             DATE: June 15, 2016
                                      r
                                      r




                                                     Morgan Art Foundation




Confidential - Disclosure Prohibited                                             MAF0000142
   Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 54 of 102
                                                         Morgan Art Foundation
                                                             Rue du Four 23
                                                          1470 Estavayer-le-Lac
                                                              Switzerland




                                                              ROBERT INDIANA

                                            STATEMENT OF ACCOUNT FOR MILGO SCULPTURES




             SUMMARY ANALYSIS

             PERIOD : 1st JANUARY 2015 - 31st DECEMBER 2015



             PAYABLE TO ROBERT INDIANA ON SCULPTURES

             PAID TO ROBERT INDIANA ON SCULPTURES                                       -

             ADVANCE TO ROBERT INDIANA




                     ()_

         :};~~~!~
             DIJlEcTOR
             MORGAN ART FOU D      ION
             DATE: June 15, 2016




                                                       Morgan Art Foundation




Confidential - Disclosure Prohibited                                                        MAF0000143
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 55 of 102




                      Exhibit D
                                                                 Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 56 of 102

                                                                                                                      .M organ Art-Foundation
                                                                                                             Rue c::lu Four 23., 1470 Estavoyer~!E.H.. oc, Svlitzerlancl
                                                                                                                            El.v)r•!'l
                                                                                                                               ~
                                                                                                                                       • rv·., .•,:::;,, ,.,,..,_,." t··r -<r•t•··' I"'Jr'j. ("' ;...,,
                                                                                                                                     :*I' .k:t:~~~-.:t::::JJJ}:-..-::-~.L~::.~t::::-;tLL~.:'u.~-,tt::::Jd
                                                                                                                                     '-...t




                        Novernber 3.• 2017

                       Robert Indiana
                       Star of Hope
                       Vinalhaven
                       Maine048Ed
                        USA


                        Dear Robert

                        I have pleasure ln attaching a copy of your arcout1t with Morgan Art foundation for the period l January
                        2016- 31 December 2016., Endosed are t he following docurnents;

                        L Artists Rights Society Statements for the Period 1 January 2016- .31 December 2016
                        2. Stammerlt of Account for ARS for the Pedod 1 January 2016 ,_ 31 December 2016
                       .3, Staternent of Account for Milgo Sculptures for the Period 1 Januart2016 ~· 31 December 2016

                       For the Period 1 January 2016 - 31 December 2016 royalt ies due from Morgan Art Foundation to you total
                       $

                       Please can you                                                                reconfinn your bank details in order to arrange a pavment by wire transfer'?

                       Best vvishes,.
·::;:::>>,.-."·'·"·'''""·"·~'···· ----.-.-.-.-.-.-,-,· .·,·,-,-.-.-.-.-.---~?v....----~>
                                                            ~/                       / -.-:......-._, }


                                      / .{"~«~ .· / / ' :;;·'t(''
                       f'hHi;pe Grcssglq.ti~er
                       Dir ector     ,l                                                 l
                       Morgan Art coundation




CONFIDENTIAL- SUBJECT TO PROTECTIVE ORDER                                                                                                                                                                   JLT00005951
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 57 of 102




                      Exhibit E
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 58 of 102
                          2012 - B 022 .pdf
                           Morgan Art Foundation SA
                     Champ de Ia Vigne 7                  1470 Estavayer-le-Lac         Switzerland
                                    Tel : +41 26 663 94 10    -   Fax : +41 26 663 94 18




                                                                  Shearbrook (US) LLC
                                                                  45 East 80th Street
                                                                  New York, NY 10075




             Invoice          121114LSBR25                        Estavayer-le-Lac, 14. November, 2012




                                               Description                                    US$



              Artist                Robert Indiana



              Sculpture             LOVE
              Year                  1966- 1999
              Color                 BLUE / RED
              Material              Poly Alu
              Size                  8ft
              Edition               2/5



                                                  Total




            Banking details for wire transfers:

                     To:             Pictet & Cie, Geneva , Switzerland
                                     Swift:

                     In favor of:    Selvi & Cie SA, Geneva , Switzerland
                                     Account:             0.001

                     In favor of:    Morgan Art Foundation SA, Estavayer-le-Lac, Switzerland
                                     US$ IBAN :                        2000 1




Confidential - Disclosure Prohibited                                                                     MAF0051276
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 59 of 102
                                                 2012- B 022 .pdf
                          Morgan Art Foundation SA
                    Champ de Ia Vigne 7                    1470 Estavayer-le-Lac                   Switzerland
                                   Tel : +41 26 663 94 10         ·   Fax : +41 26 663 94 18




                                              MORGAN ART FOUNDATION

                                           TERMS AND CONDITIONS OF SALE
            PRICES. All prices shall at Seller's option be adjusted to prices in affect at the time of shipment.
            Clerical errors are subject to correction . Unless specified, prices do not include shipping , crating ,
            packaging , storage charges , sales and other taxes, local delivery, uncrating and installation, all of which
            will be the responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE. Unless otherwise agreed to in writing by Seller, all shipments
            of artworks are in accordance with Seller's standard shipping policies. Buyer agrees to assume all risk of
            loss of or damage to the artworks from the time of it is made available for pick up by a carrier at Seller's
            premises and a clean condition report provided to Buyer.

            BUYER'S DEFAULT. If Buyer refuses to make any payment provided in this or any other contract with
            Seller, or if Buyer becomes insolvent, the total amount payable under this and/or any other contract with
            Seller shall become immediately due and payable and Seller shall , in addition , have the right to withhold
            any further shipments to Buyer until such full payment has been made and/or treat this and all other
            contracts made with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT . The terms of payment shall be as set forth on this acknowledgment. In the
            event that no reference is made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the
            net amount hereof in full within 18 calendar months of the date of invoice.

            LEGAL FEES . In the event that Seller is compelled to resort to a collection agency or similar
            organization or to the services of a lawyer, either to collect the amount in arrears or enforce any rights it
            may have hereunder, Buyer agrees to pay Seller, in addition to the above mentioned charge on overdue
            sums, the cost of collection , legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL. Buyer agrees not to return any artworks for any reason except upon the written
            consent of Seller, obtained in advance of such return , which consent, if given , shall specify- the terms and
            conditions upon which any such return may be made.

            INDEMNIFICATION. Buyer shall indemnify and hold Seller harmless, against all losses, claims, liabilities
            and expenses, including reasonable attorneys' fees, arising out of any act or omission of Buyer, its
            agents, employees or customers.

            ASSIGNMENT. Buyer shall not delegate any duties, nor assign any rights or claims hereunder, without
            prior written consent of Seller and any such attempted delegation or assignment shall be void .

            GOVERNING LAW. Buyer agrees that, any dispute of any kind , nature or description, between the
            parties hereto with respect to, relating to or arising out of the provisions of this Agreement, shall at
            Seller's election, which election may be made at any time prior to the commencement of a judicial
            proceeding by Seller, or in the event instituted by Buyer, at any time prior to the last day to answer
            and/or respond to a summons and/or complaint made by the Buyer, be submitted to arbitration . Any
            such arbitration shall be conducted in Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER. The terms and conditions herein constitute
            the entire agreement between the parties and supercede all previous or simultaneous verbal or written
            representations of any sort.




Confidential - Disclosure Prohibited                                                                                    MAF0051277
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 60 of 102




                      Exhibit F
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 61 of 102




                                                      2012 - p 001 .pdf



         Sothebys ~                                                                1334 York Awnue
                                                                                   New York NY 10021
                                                                                   +1212 606 7000
                                                                                   www.sothebys.com

         Robe" Core Esq
         14 Kears Crave
         LONDON
                                                                                   Account numMr                    30911419
         NWllRS                                                                    Da1e                   JS Nonmbt-r lOll
         UNITED KINGDOM




         Your successful purchase in the Contemporary
        Art Day Sale auction
        Sale N08901 ·14 November 20U

        Congrarulttions on your recent purchase. We are pleased to pro•· ide   0   Register on Sothebys.~om
        the infom1orion necessary for finalising your <ransaction                  today
             Invoice for $                                                         Activare your onJine account to
                                                                                   view invoices, mana~ bids, bid
            Your payment Is now due. Your Invoice gives instructions on            online and check payment staruses
            how to pay.
                                                                                   T o activate your a.ccounr, email
            Shipping Quote                                                         enquiries@sothebys.com.
            We will pro,;de you with a qu()(e for the cost of shipping your
            property w ithin the next ten days.
            If you would prefer to collec1your prop<!nyor arrongl! your own
            shipping. pleose conmct Post Sole Servi<M who will assast you




                                                                                   For usiJtmce, plen.se contut
                                                                                   Ms Aluandria Ol.u.ewak.i
                                                                                   Post Sale M:waaer
                                                                                   T •1212 606 74«
                                                                                   F •I lU 606 1JSS
                                                                                   E u.posa:saloservic.,....'sothebys.com




Confidential - Disclosure Prohibited                                                                                           MAF0052103
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 62 of 102




                     Exhibit G
  8/12/2019                                                    indiana, robert
                                           Case 1:18-cv-04438-AT-BCM           love (blue/red)238
                                                                            Document           ||| otherFiled
                                                                                                        ||| sotheby's n08901lot6mjvten
                                                                                                                 03/05/20       Page 63 of 102
CONTEMPORARY ART DAY AUCTION




  www.sothebys.com/en/auctions/ecatalogue/2012/contemporary-art-day-auction-n08901/lot.187.html                                                  1/4
       Robert Indiana
   8/12/2019                                                    indiana, robert
                                            Case 1:18-cv-04438-AT-BCM           love (blue/red)238
                                                                             Document           ||| otherFiled
                                                                                                         ||| sotheby's n08901lot6mjvten
                                                                                                                  03/05/20       Page 64 of 102
       LOVE (BLUE/RED)
       Estimate          1,000,000 — 1,500,000          USD       LOT SOLD. 1,706,500 USD




                                                                       DETAILS & CATALOGUING

Robert Indiana
B.1928
                                                                                                                                        
LOVE (BLUE/RED)

stamped with the artist's name, date © 1966-1999 and number 2/5 on the side of the letter "E"
polychrome aluminum                                                                                                                 CONTEMPORARY
96 by 96 by 48 in. 243.8 by 243.8 by 121.9 cm.                                                                                      ART DAY AUCTION
Executed in 1966-1999, this work is number 2 from an edition of 5 plus 2 artist's proofs.                                           14 NOVEMBER 2012 | 9:30 AM EST
                                                                                                                                    NEW YORK
PROVENANCE

Morgan Art Foundation, Geneva (acquired directly from the artist)
Private Collection, Europe


CATALOGUE NOTE


"I       n a sense, I got down to the subject matter of my work ... the subject is deﬁned by its expression in the word itself ... LOVE is
         purely a skeleton of all that word has meant in all the erotic and religious aspects of the theme, and to bring it down to the
actual structure of calligraphy [is to reduce it] to the bare bone." (Robert Indiana in Theresa Brakeley, ed., Robert Indiana, New York
1990, p. 168).

One of the most iconic images of Pop Art and Contemporary American culture, Robert Indiana’s LOVE sculpture was ﬁrst conceived in
1966 when the artist carved the 4 letters in a block of aluminum for the Stable Gallery. LOVE was his ﬁrst single-word sculpture and
from this point on, this image pervaded the artistic visual culture as well as the public sphere. Subsequently, Indiana was
commissioned around the world to create

                                                                      READ MORE                                                                   FIG. 1
                                                                                                                                                  Bruce Nauman Eat War, 1986
                                                                                                                                                  Private Collection © 2012 Bruce
   www.sothebys.com/en/auctions/ecatalogue/2012/contemporary-art-day-auction-n08901/lot.187.html                                                                               2/4
                                                                                                                                                  Nauman / Artists Rights Society
                                                                                                                                               Nauman / Artists Rights Society
8/12/2019                                                    indiana, robert
                                         Case 1:18-cv-04438-AT-BCM           love (blue/red)238
                                                                          Document           ||| otherFiled
                                                                                                      ||| sotheby's n08901lot6mjvten
                                                                                                               03/05/20       Page 65 of 102   (ARS), New York




                                                                                                                                               FIG. 2
                                                                                                                                               Robert Indiana Green Diamond
                                                                                                                                               EAT and Red Diamond DIE,
                                                                                                                                               1963 Collection of Walker Art
                                                                                                                                               Center, Minneapolis; gift of T. B.
                                                                                                                                               Walker Foundation, 1963, ©
                                                                                                                                               2012 Morgan Art Foundation Ltd.
                                                                                                                                               / Artists Rights Society (ARS),
                                                                                                                                               New York




                                                                                                                                               FIG. 3
                                                                                                                                               The artist with his ﬁrst
                                                                                                                                               monumental Love sculpture (144
                                                                                                                                               x 144 x 72 inches) at Lippincott
                                                                                                                                               Metalworks, North Haven,
                                                                                                                                               Connecticut Photo: © Tom
                                                                                                                                               Rummler © 2012 Morgan Art
                                                                                                                                               Foundation Ltd. / Artists Rights
                                                                                                                                               Society (ARS), New York




www.sothebys.com/en/auctions/ecatalogue/2012/contemporary-art-day-auction-n08901/lot.187.html                                                                               3/4
 8/12/2019
                                                              indiana, robert
                                           Case 1:18-cv-04438-AT-BCM           love (blue/red)238
                                                                            Document
                                                                                                  
                                                                                               ||| otherFiled
                                                                                                        ||| sotheby's
                                                                                                                                    
                                                                                                                      n08901lot6mjvten
                                                                                                                 03/05/20       Page 66 of 102
                                                                                                                                                 

CONTEMPORARY ART DAY AUCTION
14 NOVEMBER 2012 | 9:30 AM EST
NEW YORK




  www.sothebys.com/en/auctions/ecatalogue/2012/contemporary-art-day-auction-n08901/lot.187.html                                                  4/4
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 67 of 102




                     Exhibit H
            Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 68 of 102

                                                        1          1



                   Rue du four 23          -    P<O, Box 626 -   1470                       -   Switzerland
                                     Tel; +41 26 &67 00 10         l'e~x;   +41 26 667 00 18




                                                                 Shearbrook (US) LLC
                                                                 420 Lexington Avenue, Suite 2450
                                                                 New York, NY 10170
                                                                 USA




                                                                 Estavayer-le-Lac, 29< September 2016


                                                 Description                                         US$



           Artist                 Robert Indiana


           Title                  LOVE
           Finish                 Red/Red
           Matertal               Polychrome Aluminium
           Dimensions             72x72x36inches
           Edition No.            116




                                                    Total



                   Banking details for wire transfers:
                   To:                         Pictet & Cie, Geneva
                                               Switch:      -
                   In favor of:                Salvi & Cis S~, Switzerland
                                               Account:     -0.001
                         further credit:       Morgan Art Foundation        Estavayer-le-Lac, Switzerland
                                               IBAN:                               1




Confidential -Disclosure Prohibited                                                                           MAF0054316
            Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 69 of 102

                                                 2016- 8 014 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in affect at the time of shipment. Clerical errors are
            subject to correction. Unless specified, prices do not include shipping , crating, packaging, storage
            charges, sales and other taxes , local delivery, uncrating and installation, all of which w ill be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Seller's
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            time of il is made available for pick up by a carrier at Seller's premises and a clean condition report
            provided to Buyer.

            BUYER'S DEFAULT
            If Buyer refuses to make any payment provided In this or any other contract with Seller, or if Buyer
            becomes Insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable. and Seller shall, in addition, have the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws pe rm it.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer. either to collect the amount in arrears or enforce any rights it may have hereunder,
            Buyer agrees to pay Seller, In addition to the above mentioned charge on overdue sums, the cost of
            collectio n, legal fees and other expenses incurred in connection therewith b y the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless , against all losses, claims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act o r omission of Buyer, its agents, employees or
            customers.

            ASSIGNMENT
            Buyer shall not delegate any duties, nor assign any rights or claims hereunder, without prior written
            consent of Seller and any such attempted delegatio n or assignment shall be void .

            GOVERNING LAW
            Buyer agrees that. any dispute of any kind , nature o r description, between the parties hereto with respect
            to , relating to o r arising out of the provisions of this agreement, shall at Seller's election, which election
            may be made at any time prior to the commencement of a judicial proceeding by Seller. or in the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to a rbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054317
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 70 of 102




                      Exhibit I
   Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 71 of 102
       Shearbrook (US) LLC                                                                Paul Kasrnin Gallery
       420 Lexington Avenue, Suite 2450                                                   293 Tenth Gallery
       New York, NY 10170                                                                 New York, NY 10001




        September 29th 2016


       Invoice PKG 2016-6


        Robert Indiana
        LOVE
       Red Red
       1966·2000
       Polychrome Aluminum
       72 X 72 X 36 in
       Edition 116
       (From an edition of 6 plus   4 artist proofs)

                                                                          USD$




        P.rov.en<~n.c.e.;
        Morgan Art Foundation (acquired directly from the Artist)


        lJ:JQatiJ:m;
       Zurich


       Title will pass upon receipt of full payment in cleared funds for lhe above work

        Packing, shipping and insurance casts are the responsibility of the buyer




       Banking details for wire transfer to:
       Citibank
       785 Fifth Avenue
       New York, NY 10022
       ABANo-1486
       A/C No.-6405
       Swift    lllliiiilllll
       Account name: Shearbrook (US) L.L.C.
       Reference: PKG 2016-6




Confidential - Disclosure Prohibited                                                                             MAF0037360
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 72 of 102




                      Exhibit J
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 73 of 102




                                                      7 B 001 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -      Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                          Shearbrook (US} LLC
                                                          420 Lexington Avenue, Suite 2450
                                                          New York. NY 10170
                                                          USA



                                                          Estavayer-le-Lac, 15_ mars 2011


                                           Description                                      US$



            Artist                Robert tndiana


           Title                  LOVE
           Flnlsh                 Red
           Material               Polychrome Aluminium
                                  144x144x72inches
                                  313



                                              Total



                   Banking detaHs for wtre transfers:
                   To:

                   ln favor of:

                   For further credit:




Confidential -Disclosure Prohibited                                                                  MAF0054853
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 74 of 102




                                                 2017- B 001 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in atfect at the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            lime of it Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or In the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054854
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 75 of 102




                     Exhibit K
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 76 of 102




                                                         7 B 002 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -         Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                             Shearbrook (US} LLC
                                                             420 Lexington Avenue, Suite 2450
                                                             New York. NY 10170
                                                             USA



                                                             Estavayer-le-Lac, 15_ mars 2011


                                            Description                                        US$



            Artist                Robert tndiana


           Title                  LOVE
           flnlsh                 Red I Violet
           Material               Polychrome Aluminium
            {')t~Vtf;nsfoos       72x72x36inches
           Edition No,            AP414



                                                 Total



                   Banking detaHs for wtre transfers:
                   To:

                   ln favor of:


                   For further credit:




Confidential -Disclosure Prohibited                                                                     MAF0054855
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 77 of 102




                                                 2017 - B 002 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in atfect at the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            lime of it Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or In the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054856
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 78 of 102




                      Exhibit L
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 79 of 102




                                                          7 B 003 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -          Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                              Shearbrook (US} LLC
                                                              420 Lexington Avenue, Suite 2450
                                                              New York. NY 10170
                                                              USA



                                                              Estavayer-le-Lac, 15_ mars 2011


                                               Description                                      US$



            Artist                Robert tndiana


           Title                  LOVE
           Flnlsh                 Blue I Red
           Material               Polychrome Aluminium
            Ot~Vtf;nsfoos         96x96x4Sinches
           Edition No,            415



                                                  Total



                   Banking detaHs for wtre transfers:
                   To:                   Pictet & Cie, Geneva
                                         Switch:
                   ln favor of:
                                         Account
                   For further credit:




Confidential -Disclosure Prohibited                                                                      MAF0054857
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 80 of 102




                                                 2017 - B 003 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in atfect at the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            lime of it Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or In the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054858
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 81 of 102




                     Exhibit M
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 82 of 102




                                                       7 B 004 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -          Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                             Shearbrook (US} LLC
                                                             420 Lexington Avenue, Suite 2450
                                                             New York. NY 10170
                                                             USA



                                                             Estavayer-le-Lac, 22_ avrB 2011


                                            Description                                        US$



            Artist                Robert tndiana


           Title                  LOVE
           Flnlsh                 White I Blue I Red
           Material               Polychrome Aluminium
           0t!l1fl<nsioos         18x18x:9 inches
           Edition No,            AP314



                                               Total



                   Banking detaHs for wtre transfers:
                   To:                    Pictet & Cie, Geneva
                                          Switch:
                   ln favor of:
                                          Account
                   For further credit:




Confidential -Disclosure Prohibited                                                                      MAF0054859
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 83 of 102




                                                 2017- B 004 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in atfect at the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            lime of it Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or In the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054860
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 84 of 102




                      Exhibit N
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 85 of 102




                                                       7 B 005 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -        Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                           Shearbrook (US} LLC
                                                           420 Lexington Avenue, Suite 2450
                                                           New York. NY 10170
                                                           USA



                                                           Estavayer-le-Lac, 22_ avrB 2011


                                            Description                                      US$



            Artist                Robert tndiana


           Title                  LOVE
           flnlsh                 Red I Violet FS
           Material               Polychrome Aluminium
            l}t~Vtf;nsfoos        36x36x1Sinches
           Edition No,            AP 114



                                               Total



                   Banking detaHs for wtre transfers:
                   To:

                   ln favor of:

                   For further credit:




Confidential -Disclosure Prohibited                                                                    MAF0054861
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 86 of 102




                                                 2017 - B 005 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in atfect at the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            lime of it Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or In the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054862
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 87 of 102




                     Exhibit O
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 88 of 102




                                                       7 B 006 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -        Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                           Shearbrook (US} LLC
                                                           420 Lexington Avenue, Suite 2450
                                                           New York. NY 10170
                                                           USA



                                                           Estavayer-le-Lac, 22_ avrB 2011


                                            Description                                      US$



            Artist                Robert tndiana


           Title                  LOVE
           flnlsh                 Gold I Blue FS
           Material               Polychrome Aluminium
           0t!l1fl<nsioos         18x18x:9 inches
           Edition No,            4/8




                                               Total



                   Banking detaHs for wtre transfers:
                   To:

                   ln favor of:

                   For further credit:




Confidential -Disclosure Prohibited                                                                    MAF0054863
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 89 of 102




                                                 2017 - B 006 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in alfect al the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed lo in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from l he
            time of il Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat lhis and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event thai no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or in the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054864
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 90 of 102




                      Exhibit P
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 91 of 102




                                                          7 B 007 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -           Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                              Shearbrook (US} LLC
                                                              420 Lexington Avenue, Suite 2450
                                                              New York. NY 10170
                                                              USA



                                                              Estavayer-le-Lac, 22_ avrB 2011


                                               Description                                      US$



            Artist                Robert tndiana


           Title                  LOVE
           Flnlsh                 Blue I Red
           Material               Polychrome Aluminium
           0t!l1fl<nsioos         18x18x:9 inches
           Edition No,            AP 114



                                                  Total



                   Banking detaHs for wtre transfers:
                   To:                     Pictet & Cie, Geneva
                                           Switch:
                   ln favor of:            Se:lvi & Cia
                                           Account
                   For further credit:




Confidential -Disclosure Prohibited                                                                       MAF0054865
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 92 of 102




                                                 2017 - B 007 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in atfect at the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            lime of it Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or In the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054866
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 93 of 102




                     Exhibit Q
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 94 of 102




                                                       7 B 008 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -        Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                           Shearbrook (US} LLC
                                                           420 Lexington Avenue, Suite 2450
                                                           New York. NY 10170
                                                           USA



                                                           Estavayer-le-Lac, 3. octobre 2017


                                            Description                                        US$



            Artist                Robert tndiana


           Title                  LOVE
           Flnlsh                 White I Blue I Red
           Material               Polychrome Aluminium
            {')t~Vtf;nsfoos       24x24x12inches
           Edition No.            418



                                               Total



                   Banking detaHs for wtre transfers:
                   To:

                   ln favor of:


                   For further credit:




Confidential -Disclosure Prohibited                                                                    MAF0054867
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 95 of 102




                                                 2017 - B 008 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in atfect at the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            lime of it Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or In the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054868
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 96 of 102




                      Exhibit R
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 97 of 102




                                                      7 B 009 .pdf



                   lue du Four 2:3 - ft.O. Sox 62:6    1470 Estavayer~le-1ac -       Swl:t:zeriartd
                                Tel; +41 26 61::100 10 ~ fox +41 26 667 00 H!




                                                          Shearbrook (US} LLC
                                                          420 Lexington Avenue, Suite 2450
                                                          New York. NY 10170
                                                          USA



                                                          Estavayer-le-Lac, 3. octobre 2017


                                           Description                                        US$



            Artist                Robert tndiana


           Title                  LOVE
           flnlsh                 Red I Blue FS
           Material               Polychrome Aluminium
            Ot~Vtf;nsfoos         96x96x4Sinches
           Edition No.            215



                                              Total



                   Banking detaHs for wtre transfers:
                   To:

                   ln favor of:

                   For further credit:




Confidential -Disclosure Prohibited                                                                   MAF0054869
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 98 of 102




                                                 2017 - B 009 .pdf


                                           TERMS AND CONDITIONS OF SALE


            PRICES
            All prices shall at Seller's option be adjusted to prices in atfect at the time of shipment. Clerical errors are
            subject to correction. Unless specified , prices do not include shipping, crating, packaging, storage
            charges, sales and other taxes, local delivery, uncrating and installation, all of which will be the
            responsibility of the Buyer.

            SHIPMENT • RISK OF LOSS • STORAGE
            Unless otherwise agreed to in writing by Seller, all shipments of artworks are in accordance with Selle(s
            standard shipping policies. Buyer agrees to assume all risk of loss of or damage to the artworks from the
            lime of it Is made available for pick up by a carrier at Selle(s premises and a clean condition report
            provided to Buyer.

            BUYER"S DEFAULT
            If Buyer refuses to make a ny payment provided in this or any other contract with Seller, or if Buyer
            becomes insolvent, the total amount payable under this and/or any other contract with Seller shall
            become immediately due and payable and Seller shall, In addition, halle the right to withhold any further
            shipments to Buyer until such full payment has been made and/or treat this and all other contracts made
            with Buyer as breached and exercise such other rights as applicable laws permit.

            TERMS OF PAYMENT
            The terms of payment shall be as set forth on this acknowledgment. In the event that no reference is
            made to the terms of payment, Buyer shall remit to Seller, in cleared funds, the net amount hereof in full
            within 24 calendar months of the date of invoice.

            LEGAL FEES
            In the event that Seller is compelled to resort to a collection agency or similar organization or to the
            services of a lawyer, either to collect the amount in arrears or enforce any rights it may nave hereunder,
            Buyer ag rees to pay Seller, in addition to the above mentioned charge on overdue sums, the cost of
            collection, legal fees and other expenses incurred in connection therewith by the Seller.

            RETURN OF MATERIAL
            Buyer agrees not to return any artworks for any reason except upon the written consent of Seller,
            obtained in advance of such return, which consent, if given, shall specify- the terms and conditions upon
            which any such return may be made.

            INDEMNIFICATION
            Buyer shall indemnify and hold Seller harmless, against all losses, cla ims, liabilities and expenses,
            including reasonable attorneys' fees, arising out of any act or omission of Buyer. its agents, employees or
            customers.

            ASSIGNMENT
            Buyer sha ll not delegate any duties. nor assign any rights or claims hereunder. without prior written
            consent of Seller and any such attempted delegation or assignment shall be void.

            GOVERNING LAW
            Buyer agrees that, any dispute of any kind, nature or description, between the parties hereto with respect
            to, relating to or arising out of the provisions of this agreement. shall at Seller's election, which electio n
            may be made at any time prior to the commencement of a judicial proceeding by Seller, or In the event
            instituted by Buyer, at any time prior to the last day to answer and/or respond to a summons and/or
            complaint made by the Buyer, be submitted to arbitration. Any such arbitration shall be conducted in
            Switzerland.

            ENTIRE AGREEMENT • SEVERABILITY • NO WAIVER.
            The terms and conditions herein constitute the entire agreement between the parties and supersede all
            previous or simultaneous verbal or written representations of any sort.




Confidential - Disclosure Prohibited                                                                                     MAF0054870
Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 99 of 102




                      Exhibit S
Case
 Case1:18-cv-04438-AT-BCM
       1:18-cv-08231-AT-BCMDocument
                            Document238
                                      1-16Filed
                                             Filed
                                                03/05/20
                                                   09/11/18Page
                                                             Page
                                                                1002 of
                                                                     of 102
                                                                        2




                                 ROBERT INDIANA
                                   Star of Hope
                                   Vinalhaven
                                   Maine 04863




2 December 2006


Simon Salama-Caro
45 East 80th Street
New York, N.Y.10021



Dear Simon,


This is to confirm that we have agreed that you are responsible for the preparation
ofthe Catalogue Raisonne of my complete oeuvre.

Sincerely,




Simon Salama-Caro
    Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 101 of 102



       G.      On the Sixth Counterclaim, award the Estate damages in an amount to be

determined at trial based on the Domain Name Counterclaim-Defendants’ use of the

“robertindiana.com” domain name and enjoin the Domain Name Counterclaim-Defendants’ use

of the “robertindiana.com” domain name;

       H.      On the Seventh Counterclaim, declare that the Domain Name Counterclaim-

Defendants are not authorized to use the “robertindiana.com” domain name without the Estate’s

consent and that the Estate is entitled to an injunction on the continued unauthorized use of that

domain name, and further require the Domain Name Counterclaim-Defendants immediately

assign the ownership rights of the “robertindiana.com” domain name to the Estate, and award the

Estate damages, in an amount to be determined at trial, for any profits the Domain Name

Counterclaim-Defendants received from their infringing use of the “Robert Indiana” mark;

       I.      On the Eighth Counterclaim, order an accounting, and award the Estate general

and/or compensatory damages in an amount to be determined at trial for all injuries suffered as a

result of Morgan’s breaches of the April 1999 Agreement and/or the Sculpture Agreement;

       J.      On the Ninth Counterclaim, enjoin the Catalogue Raisonné Counterclaim-

Defendants from the unauthorized publication of Robert Indiana works for which the Estate

owns the intellectual property rights, and enjoin the Catalogue Raisonné Counterclaim-

Defendants from the unauthorized use of the “Robert Indiana” mark in connection with the

Catalogue Raisonné;

       K.      Award the Estate reasonable costs and attorneys’ fees incurred in having to

defend against this action, pursuant to 17 U.S.C. § 505; and

       L.      Grant the Estate such other and further relief as the Court deems just and proper




                                                46
  Case 1:18-cv-04438-AT-BCM Document 238 Filed 03/05/20 Page 102 of 102



Dated: New York, New York                  VENABLE LLP
       March 2, 2020
                                   By:      /s/ Edward P. Boyle
                                         Edward P. Boyle
                                         Jessie F. Beeber
                                         Kan M. Nawaday
                                         John C. Vazquez
                                         Rockefeller Center
                                         1270 Avenue of the Americas
                                         New York, New York 10020
                                         Telephone: (212) 307-5500

                                   Attorneys for James W. Brannan as Personal
                                   Representative of the Estate of Robert Indiana




                                   47
